Citation Nr: 0417441	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Enlistment to an increased rating higher than 20 percent 
for right shoulder repair with atrophy of the deltoid and 
trapezius muscles, prior to March 1, 1999.  

2.  Entitlement to a increased rating for right shoulder 
repair with atrophy of the deltoid and trapezius muscles, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960 and from October 1961 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this action, the RO denied the 
veteran's March 30, 1998 claim for an increased rating for 
service-connected disability.  In a September 2001 rating 
decision, the disability evaluation for service-connected 
right shoulder disability was increased to a 30 percent 
rating, effective March 1, 1999.  As a consequence, the issue 
is bifurcated.  That is the appeals include the issues of 
whether the veteran is entitled to a rating in excess of 20 
percent between March 30, 1998, the date of the veteran's 
claim and March 1, 1999, and whether he is entitled to a 
rating greater than the current rating of 30 percent from 
March 1, 1999, and after.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  In 
particular, the RO has not considered whether the veteran's 
service-connected residuals of a right shoulder repair of the 
deltoid and trapezius muscles should be evaluated for rating 
purposes as two separate disorders.  

The veteran's most recent VA examination, conducted in March 
2003 shows that the veteran's service-connected disability is 
productive of limitation of motion, moderately severe muscle 
injury and painful scarring.  The RO should consider the 
propriety of assigning separate ratings for separate and 
distinct manifestation of the service-connected disability 
pursuant to 38 C.F.R. § 4.14 (2003) and Esteban v. Brown 6 
Vet App 259 (1994).  In view of the foregoing, the case is 
remanded to the RO for the following actions:  

1.  The veteran should be afforded a VA 
joint, examination in order to determine 
the current nature and severity of the 
service-connected right shoulder repair 
with atrophy of the deltoid and trapezius 
muscles.  All indicated special studies 
and tests should be accomplished, 
including range of motion studies.  The 
claims folder should be made available 
for use in studying the case.  The 
examiner should set forth normal ranges 
of motion in addition to actual active 
and passive ranges of motion.  Functional 
loss due to pain weakness or other 
factors should be discussed as well.  To 
the extent possible, the examiner is 
requested to discuss functional loss in 
terms of the degree of limitation of 
motion caused thereby.  

2.  The veteran should be afforded a VA 
muscle examination in order to determine 
the current nature and severity of the 
service-connected right shoulder repair 
with atrophy of the deltoid and trapezius 
muscles.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available 
for use in studying the case.  The 
examiner is asked to comment on the 
degree of muscle injury caused by 
service-connected disability.  

3.  The veteran should be afforded a VA 
scar examination in order to determine 
the current nature and severity of the 
service-connected right shoulder repair 
with atrophy of the deltoid and trapezius 
muscles.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available 
for use in studying the case.  The 
examiner is asked to comment provide a 
description of the post-operative 
scarring associated with the veteran's 
service-connected right shoulder 
disability.  The examiner is requested to 
describe any relevant symptoms such as 
pain, tenderness, adherence, ulceration 
or other factors.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This rating is the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



